Citation Nr: 0524328	
Decision Date: 09/06/05    Archive Date: 09/13/05

DOCKET NO.  02-03 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable evaluation for 
hepatitis-C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1968, with combat service in the Republic of 
Vietnam for which he receive the Purple Heart Medal.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in April 2001 by the Detroit, 
Michigan, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The Board finds that statements received by VA from the 
veteran in May 2001 and in May 2002 reasonably raise issues 
of entitlement to service connection for an acquired 
psychiatric disorder and for arthritis/bursitis as secondary 
to service connected hepatitis-C.  Those claims are referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's hepatitis-C is and has been essentially 
symptomatic and is not manifested by fatigue, malaise, 
anorexia, abdominal pain, nausea, or vomiting.

2.  The veteran has not had any incapacitating episodes of 
hepatitis-C.

3.. The veteran's hepatitis-C does not present an exceptional 
or unusual disability picture, has not markedly interfered 
with the veteran's employment, and has not required 
hospitalization.  


CONCLUSION OF LAW

The schedular and extraschedular criteria for an initial 
compensable evaluation for hepatitis-C are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.114, Diagnostic Code 7354 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003), are 
applicable to this appeal.  The VCAA and the implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) 
(Pelegrini II).  In Pelegrini II, 18 Vet. App. at 120-121, 
the Court held that the VCAA requires VA to provide notice, 
consistent with the requirements of 38 U.S.C.A. § 5103(A), 
38 C.F.R. § 3.159(b), and Quartuccio, that informs the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide and that, furthermore, in what can be considered a 
fourth element of the requisite notice, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim", under 
38 C.F.R. § 3.159(b).  In Pelegrini II, the Court clarified 
that VA's regulations implementing amended section 5103(a) 
apply to cases pending before VA on November 9, 2000, even if 
the RO decision was issued before that date and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  Pelegrini II, 18 Vet. App. at 120.    

A VCAA notice letter furnished to the veteran in April 2004 
by the VA Appeals Management Center (AMC) informed him of the 
evidence needed to substantiate his claim, of the evidence 
which VA had obtained, and of the evidence which he should 
submit in support of his claim.  The AMC's letter also 
advised the veteran to provide to VA any evidence in his 
possession probative of his claim.  The AMC's April 2004 
letter to the veteran thus contained the four required 
elements of VCAA notice listed by the Court in Pelegrini II, 
and thereby fulfilled VA's duty to notify pursuant to the 
VCAA and its implementing regulations.

VA has also fulfilled the duty to assist pursuant to the VCAA 
and its implementing regulations.  VA afforded the veteran 
two medical examinations to evaluate his service connected 
disability.  The veteran submitted records and reports from 
private physicians and facilities in support of his claim. He 
and his representative have not identified any additional 
existing evidence which might be relevant to the claim on 
appeal.  Therefore, the Board finds that further assistance 
is not required and the case is ready for appellate review 

II. Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time, a practice known as "staged ratings".  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

38 C.F.R. § 4.114, Diagnostic Code 7354, pertaining to 
hepatitis-C, provides that non-symptomatic hepatitis-C 
warrants a non-compensable (zero percent) evaluation.  An 
evaluation of 10 percent for hepatitis-C requires 
intermittent fatigue, malaise, and anorexia, or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, and right upper quadrant 
pain) having a total duration of at least one week, but less 
than two weeks, during the past 12 month period.  Note (2) to 
Diagnostic Code 7354 provides that, for purposes of 
evaluating conditions under Diagnostic Code 7354, 
"incapacitating episodes" means a period of acute signs and 
symptoms severe enough to require bed rest and treatment by a 
physician.  

Ratings shall be based as far as practicable upon the average 
impairment of earning capacity, with the additional proviso 
that the Secretary shall adjust the schedule of ratings from 
time to time in accordance with experience.  To accord 
justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Undersecretary 
for Benefits or the Director of the Compensation and Pension 
Service, upon field station submission, is authorized to 
approve, on the basis of the criteria set forth in this 
paragraph, an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service connected disability.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2004).

III. Factual Background and Analysis

The record in the veteran's case reveals that the rating 
decision in April 2001 granted entitlement to service 
connection for hepatitis-C on the basis that it is likely 
that contraction of that disease by the veteran was related 
to blood transfusions which he received on active duty when 
he underwent a left leg below-the-knee amputation after 
sustaining severe injury to his left lower extremity in 
combat in Vietnam.  The RO assigned a non-compensable (zero 
percent) evaluation for the veteran's hepatitis-C on the 
basis that the disability was essentially a symptomatic and 
was not productive of the manifestations required for a 
compensable schedular evaluation.  The RO also found that 
extraschedular criteria for a compensable evaluation for 
hepatitis-C were not met in the veteran's case.  The veteran 
initiated and completed a timely appeal of the non-
compensable evaluation for his hepatitis-C assigned by the 
RO, but he has not in fact alleged that his hepatitis-C has 
been of such severity during the appeal period so as to meet 
the schedular or extraschedular criteria for a compensable 
evaluation.

At a VA medical examination in October 2000, the veteran 
indicated that he was working in sales and marketing, 
apparently full time, and reported to the examining physician 
that he had not been experiencing any excessive fatigue or 
any abdominal pain.  He weighed 200 pounds and denied having 
had any loss of weight, abdominal pain,  or nausea and 
vomiting.  On examination, his abdomen was soft and non-
tender, and there was no hepatosplenomegaly detected.  Liver 
function laboratory studies were within normal limits.  The 
assessment was hepatitis-C, currently inactive.

At a VA examination in October 2004, the veteran stated that 
he continued to work full time in sales, and he denied having 
any weakness/tiredness, chronic fatigue, abdominal pain, or 
nausea and vomiting, or any incapacitating episodes of 
illness.  He weighed 199 pounds, and he was described by the 
examiner as moderately nourished.  On examination, his 
abdomen was soft and non-tender, and there was no 
hepatosplenomegaly.  A laboratory study showed normal liver 
enzymes.  The examining physician reported that the clinical 
examination revealed minimal liver damage manifested by 
palmar erythema and spider nevi.  Otherwise, the examination 
was negative for clinical findings related to the veteran's 
hepatitis-C.

Considering the medical evidence of record and the veteran's 
admission that he does not have any fatigue, malaise, 
anorexia, abdominal pain, nausea, or vomiting related to 
hepatitis-C, or any incapacitating episodes related to that 
disease, the Board finds that there is no basis on which a 
compensable schedular evaluation for hepatitis-C might be 
granted.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7354 (2004).  Likewise, there is no 
competent or credible evidence of record which shows that the 
veteran's disability of hepatitis-C presents an exceptional 
or unusual disability picture, with marked interference with 
employment or with frequent hospitalizations required for 
treatment of the disease.  In this regard, the Board notes 
that the veteran does not contend that hepatitis-C has 
affected his employment or required hospitalization during 
the appeal period.  The Board is, therefore, not required to 
remand this matter for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2004).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

As the preponderance of the evidence is against the veteran's 
claim for an initial compensable evaluation for hepatitis-C 
on a schedular or extraschedular basis, the benefit of the 
doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 
2002). 

In a letter to VA received in May 2002 and in other written 
statements, the veteran expressed the following reasons for 
his belief that he should be receiving compensation for 
hepatitis-C: (1) he has been sending $80 per month to 
purchase herbal dietary supplements which he thinks aid his 
service connected liver disorder; (2) his wife had to pay an 
increased premium for life insurance due to her relationship 
to him; (3) one of his private treating physicians has 
recommended that he undergo treatment with Interferon for a 
period of one year during which his ability to work might be 
adversely affected; and (4) he is concerned that he may only 
meet the established criteria for VA compensation if and when 
he has end-stage liver disease and is dying.

With regard to these concerns of the veteran, the Board is 
constrained to say that the events which the veteran has 
described which conceivably might happen in the future but 
which have not yet happened do not afford a basis under 
applicable laws and regulations for an allowance of a 
compensable evaluation at this time for the veteran's 
hepatitis-C.  Similarly, the benefits currently provided by 
law to veterans and their dependents do not include 
reimbursement of the increase in a premium for life insurance 
based on an insurance company's underwriting standards in the 
case of an insured who is the spouse of a veteran with a 
potentially communicable disease.  The veteran may wish to 
consult with his representative or with personnel at a VA 
Medical Center or a VA Outpatient Clinic concerning his 
entitlement to medical treatment, to included prescribed 
medication, for his service connected disabilities.  With 
regard to the veteran's concern that VA might not pay 
compensation in the regrettable event that his hepatitis-C 
proved fatal, dependency and indemnity compensation is 
payable to a survivor of a veteran who dies of a service 
connected disability if the requirements in law for that 
benefit are met.  

ORDER

An initial compensable evaluation for hepatitis-C is denied.



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


